DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                      Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 10/02/2019 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.                                                                       

                                                 Ex Parte Quayle Action       
          Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 ©.G. 213, (Comm'r Pat. 1935).           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          This application is in condition for allowance except for the following formal matters:
2.      The disclosure is objected to because of the following informalities: 
         On page 5, line 6 of paragraph [0018], “the PCB 12” appears to be an error since the reference number 12 is an unintended electrical connection as shown in Figs. 1-2 or described in paragraphs [0018-0019].  

3.        Claims 1-20 are objected to because of the following informalities:
           Regarding claim 1, the term “the guard track” should be changed to --- the electrically conductive guard track ---.  The terms “the first and second elements” should be changed to --- the first and second electrically conductive elements ---. “the first or second element” should be changed to --- the first or second electrically conductive element ---.
           Regarding claims 2-4, 7, and 8 the term “the guard track” should be changed to --- the electrically conductive guard track ---; the terms “the first and second elements” should be changed to --- the first and second electrically conductive elements ---; the terms “the first element” and “the second element” should be changed to --- the first electrically conductive element --- and --- the second electrically conductive element ---.
           Regarding claim 10, the terms “the first guard track” and “the second guard track” should be changed to --- the first electrically conductive guard track --- and --- the second electrically conductive guard track ---; the terms “the first and second elements” should be changed to --- the first and second electrically conductive elements ---; and the terms “the first element” and “the second element” should be changed to --- the first electrically conductive element --- and --- the second electrically conductive element ---.Line 23, “the guard track” should be changed to --- the first electrically conductive guard track or the second electrically conductive guard track ---.
           Regarding claims 13 and 15-19, the terms “the first and second elements” should be changed to --- the first and second electrically conductive elements ---; the terms “the first element” and “the second element” should be changed to --- the first electrically conductive element --- and --- the second electrically conductive element ---.
           Regarding claims 16-18 the terms “the first guard track” and “the second guard track” should be changed to --- the first electrically conductive guard track --- and --- the second electrically conductive guard track ---.

                                                           Reason for Allowance
4.       Claims 1-20 are allowed over the art of record. 5.      The following is a statement of reasons for the indication of allowable subject matter:  
          a.   The closest references are found based on the updated search:
             Shibata (US. Pub. 20180128870) discloses a deterioration detection device for detecting deterioration of a printed circuit board in an electronic device, the printed circuit board deterioration detection device comprising: a deterioration state detection unit including a monitoring conductor for detecting deterioration and a voltage supply conductor for supplying voltage/current arranged on the printed circuit board with an arbitrary clearance, the voltage supply conductor is applied a given voltage from a plurality of points, the monitoring conductor is applied a voltage lower than that applied to the voltage supply conductor, and a variation of the voltage from the monitoring conductor is detected as an output signal indicative of a deterioration state of the printed circuit board; and a deterioration determination detection unit configured to determine and detect the deterioration of the printed circuit board, based on the output of the deterioration state detection unit, and output a deterioration detection signal   (see the specification for more details). 
             Matsumoto et al. (US. Pub. 20170013709) discloses a printed circuit board according to an embodiment of the present invention is formed of an insulating material and configured to mount components and wiring thereon. The printed circuit board includes a liquid pool for storing a liquid; a pair of deterioration detection traces one of which is connected to a power supply at one end and disposed in the liquid pool at the other end, and the other of which is 
            Aoyama et al. (US. Pub. 20150219713) discloses an electronic device including a printed circuit board and having a function of detecting degradation of the printed circuit board, the electronic device comprising: a degradation detection circuit configured to detect the degradation of the printed circuit board at a plurality of different degradation levels; a warning output unit configured to output a warning in accordance with the degradation level detected by the degradation detection circuit, the printed circuit board comprising: at least one monitor electrode; at least one reference electrode adjacent to the monitor electrode, and, the degradation detection circuit comprising: a voltage application unit configured to apply a predetermined voltage between the monitor electrode and the reference electrode, the voltage application unit being configured to apply the predetermined voltage between the monitor electrode and the reference electrode (see the specification for more details).

           b.     Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:              “A circuit for detection and warning of electro-migration in a region on a printed circuit board between a first electrically conductive element and a second electrically conductive element, the first conductive element having a first electrical characteristic and the second conductive element having a second electrical characteristic different than the first electrical in combination with all other elements as claimed in independent claim 1. 
           Regarding claim 10, the cited references, alone or in combination, do not disclose nor fairly suggest:              “A circuit for detection and warning of electro-migration in a region on a printed circuit board between a first electrically conductive element and a second electrically conductive element, the circuit comprising: a first electrically conductive guard track located in the region between the first and second elements, wherein the first guard track is electrically isolated from the first and second elements; a second electrically conductive guard track located in the region between the first and second elements, wherein the second guard track is electrically isolated from the first and second elements; an electrical characteristic generator in electrical communication with the first guard track and configured to generate a reference electrical characteristic; and an electrical characteristic supervisor in electrical communication with the second guard track and configured to detect an electrical characteristic of the second guard track, wherein the second guard track has a normal condition electrical characteristic based on the reference electrical characteristic…” in combination with all other elements as claimed in independent claim 10. 

           Claims 2-9 and 11-20 depend from claim 1 and claim 10, respectively. Therefore, they are also allowable.
                                                                  Conclusion6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/26/2021